Title: To James Madison from Hubbard Taylor, 9 July 1792
From: Taylor, Hubbard
To: Madison, James


Dear Sir
9th. July 1792
The first session of our Assembly ended the 29th. June, during which time only two acts of considerable importance passed, One respecting the Revenue, the other the Judiciary. The first occationed much altercation on the mode of taxing Land whether it should be by the acre only, or to class it in three qualities—it was ul[t]imately fixed at 2/ ⅌ 100 on all Grants and entrys. Each clamant to render a list of all Lands he claims to the Commissioner of the district wherin it lies, on or before the 4th. of Feby. 1795 and to pay the tax with interest or it becomes forfieted to the State no property is to be sold for tax of land only for that on which such property shall be.
The Judiciary was not less difficult to bring to a close. The senate inclined to take away the Original Jurisdiction in Land causes given to the Court of appeals to which the House of Reps. was much opposed, untill an experiment could be made of the mode. This difference I fear has fixed our Jurisprudence on a bad plan. It was thought by some of the house of Reps. that the Judges of the Court of appeals might by special commission act as Judges of the Court of Oyer & Terminer, therefore passed a Bill establishing County monthly courts[,] Courts of quarter session, to be held by the of the Justices of the County appointed for that purpose and a Court of Oyer & Terminer, to this bill the Senate made several Amendments, which was disagreed to but after some other amendments, it passed the senate.
The Governour appointed different Judges for the Court of Oyer & Terminer, the Bill for fixing the Saleries of the Civil lisst together with the disagrement between the two houses, respecting the sum for each officer of Government caused the Bill to be laid over to the next session of the Assembly.
Mr. Brown & Colo. Jno. Edwards are chosen to represent this State in the Federal senate. Its quite uncertain who will be the Reps. to the lower house the districts is divided by the Kentucky—in this district Colo. Jas McMillin Colo. Orr Colo. Patterson & myself are candidates. It was pressed on me by some of the Gentn. of the State, to which I with great reluctanc consented, or would I have ever agreed to it—had it been probable I should have stood in way of any person will qualifyed for that important trust.
Colo. Harden and Capt. Truman who went with a flag to the Indians has no[t] yet returned tho’ the time has long since elapsed that they were expected. Its thought that the Indians must be either in council or preparing for another years campaign as few of them has been of late in this quarter. I have inclosed you a paper that will give you an account of the appointments of the Judges & Militia field officers &C. I wrote some time past & inclosed you the Constitution of this State. I was glad to hear by Mr. Brown that you was geting better than you had been in the winter. I hope you will fully recover your health while in Orange. Be pleased to Remember to our friends & beleave me to be with much esteem Dr. Sir Yr Affe. Hble sert:
H. Taylor
